Citation Nr: 0415638	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-01 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his mother


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active duty service from 
July 1979 to July 1982 and from January 1985 to November 
1986.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in February 2002, a 
statement of the case was issued in November 2002, and a 
substantive appeal was received in December 2002.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002). 

This case was remanded by the Board in June 2003 for a Board 
hearing at the RO.  That hearing was conducted at the RO in 
August 2003 where the veteran, his wife, and his mother 
testified.  

For reasons explained below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part.   


REMAND

Preliminary review of the record reveals that the veteran was 
apparently admitted to the hospital on two occasions during 
service in connection with a suicidal threats and a suicide 
attempt.  Specifically, service medical records include 
several noted dated in September 1986 in this regard.  

The RO duly scheduled the veteran for a VA examination, and 
such an examination was conducted in September 2002.  The VA 
examiner diagnosed major depression with psychotic features.  
In response to an RO request for an opinion as to causation, 
the examiner noted the lack of complete documentation from 
the inservice hospitalizations, although the examiner 
indicated that from the records available it appeared that 
the veteran's problems during service were related to 
characterological and interpersonal difficulties.  

Although service records suggest hospitalization for two or 
more weeks in September 1986, the records are very sparse.  
One September 11, 1986, clinical entry refers to an attached 
psychiatric consultation report, but it does not appear to be 
included in the service medical records. 

Under the circumstances of this case, the Board believes that 
VA's duty to assist requires additional action to locate and 
obtain any pertinent service medical records.  If any 
additional records are located, then additional review by a 
VA examiner will be in order. 

Accordingly, the case is hereby REMANDED for the following 
actions:
 
1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran has been advised 
of (a) the information and evidence not 
of record that is necessary to 
substantiate his claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. 
Principi, 16 Vet.App. 370 (2002).  

2.  The RO should take appropriate action 
to obtain the veteran's service personnel 
records, to include all records regarding 
his discharge in November 1986.  The RO 
should also request any additional 
service medical records, to specifically 
include all psychiatric consultations, 
inpatient records, etc. regarding the 
veteran's hospitalizations and mental 
heath treatment in September and October 
1986 when he was stationed in 
Zweibrucken.  

3.  If any additional service medical 
records are located, then the veteran 
should be scheduled for an appropriate VA 
psychiatric examination to ascertain the 
nature and etiology of any current 
psychiatric disabilities.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests, should 
be accomplished if medically feasible.  
All examination and special test findings 
should be clearly reported.  All current 
chronic psychiatric disorders found to be 
present should be clearly reported.  As 
to each current chronic psychiatric 
disorder found to be present, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that such current psychiatric disability 
is causally related to the veteran's 
active service, to include psychiatric 
symptomatology noted in 1986 during 
service.    

4.  After completion of the above the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the benefit remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded and 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




